Citation Nr: 1028293	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the Veteran's 
death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served as a member of the Philippine Scouts from July 
1946 to August 1949.  The Veteran died on January [redacted], 2002; the 
appellant is his surviving spouse.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from May 2006 and September 2007 rating decisions by 
the Manila, Republic of the Philippines, Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  The May 
2006 decision declined to reopen a previously denied claim of 
service connection for the cause of the Veterans death, while the 
September 2007 decision denied entitlement to DIC benefits under 
38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was 
most recently denied in an unappealed and final November 2005 
Board decision.

2.  Evidence received since November 2005 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, and addresses the 
unestablished fact of a nexus between service and death; however, 
it fails to raise any reasonable possibility of substantiating 
the claim.

3.  The Veteran died on January [redacted], 2002.

4.  At the time of his death, the Veteran was rated 50 percent 
disabled for service connected pulmonary tuberculosis.


CONCLUSIONS OF LAW

1.  New and material evidence not having been received, the 
criteria to reopen a previously denied claim of service 
connection for the cause of the Veteran's death have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  The criteria for entitlement to DIC benefits under 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22, 3.102 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The duty to notify does not apply to the claim of entitlement to 
DIC benefits under 38 U.S.C.A. § 1318, as it involves a claim 
that cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on the 
ground of the lack of legal merit or the lack of entitlement 
under the law).  Moreover, as the claim is dependent upon the 
evidence and facts already of record, no assistance can be 
provided to substantiate the claim for benefits under 38 U.S.C.A. 
§ 1318.  Accordingly, the claim may be decided without further 
discussion of VA's duties.

The duties do apply to the reopening of the claim of service 
connection for the cause of the Veteran's death.  The notice 
requirements apply to all five elements of a service connection 
claim: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the context of 
a claim for DIC benefits, notice must include a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his or her death; an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Further, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in February 2006.  While the letter informed the appellant 
of the need to submit new and material evidence to reopen her 
claim, and described in detail the basis for the prior denial, it 
failed to describe the Veteran's service connected disabilities 
at the time of his death or to inform her of how to gain service 
connection for additional disabilities.  These deficiencies are 
harmless, however, as the appellant has amply demonstrated in her 
submissions of evidence and argument that she is fully aware of 
this information.

Further, while the notification did not advise the appellant of 
the laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims are denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained a medical opinion based on a review of the 
Veteran's claims file, and had previously obtained relevant VA 
and private medical records and medical opinions.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Cause of Death

In a November 2005 decision, the Board denied service connection 
for the cause of the Veteran's death, finding that it was 
unlikely that service connected pulmonary tuberculosis 
contributed to the Veteran's death.  The appellant did not appeal 
this decision, and a motion for reconsideration by the Board was 
denied in May 2006.  In general, Board decisions which are 
unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Since November 2005, in addition to repeating her allegations 
that pulmonary tuberculosis contributed to the Veteran's death, 
the appellant has submitted multiple copies of 1950 and 1994 
rating actions which assigned total disability evaluations for 
service connected pulmonary tuberculosis.  Copies of an August 
1998 private physical are of record.  She has also submitted 
copies of the Veteran's death certificate, showing the cause of 
death as pneumonia, "Koch's pulmonary infection (?)", and 
quadriplegia following two cardiovascular accidents due to 
hypertensive cardiovascular disease.  Finally, the appellant has 
submitted copies of medical books and articles regarding a 
relationship between pneumonia and tuberculosis.

In March 2010, VA obtained an independent medical opinion from 
Dr. RL, a pulmonologist, regarding the possibility of a 
relationship between the Veteran's death and his service 
connected pulmonary tuberculosis.  Dr. RL opined that, based on 
her review of the complete claims file, the Veteran did not have 
any active tuberculosis disease for many years prior to his 
death, and hence it played no role in his death.  Further, 
pulmonary tuberculosis did not affect his immune system and make 
him more vulnerable to the development and/or effects of the 
pneumonia and other conditions which directly lead to the 
Veteran's death.

The appellant's submissions of copies of old rating actions, 
medical reports, and the death certificate are not new and 
material evidence.  All were of record at the time of the 
November 2005 Board decision, and hence are not new.  They have 
been previously considered, and cannot justify reopening the 
previously denied claim.

The medical articles and book excerpts, as well as the opinion of 
Dr. RL, however, were not considered at the time of the November 
2005 Board decision.  They present new information and/or 
analysis of the facts of the case, and hence are not cumulative 
or redundant of evidence already of record.  Moreover, these 
items are directly focused on the unestablished fact of a nexus 
between the Veteran's death and his service connected disability.

Unfortunately, they cannot be considered material evidence 
sufficient to reopen the claim of service connection for the 
cause of the Veteran's death, as they fail to raise the 
reasonable possibility of substantiating the claim.  Dr. RL's 
opinions are entirely negative and undercut the appellant's 
allegations.  She specified that there was no evidence of any 
chronic active tuberculosis disease as of 1994, and there was no 
evidence of any residual impairment of lung function or 
immunities, and it was therefore unlikely that tuberculosis 
played any direct role in the Veteran's death. Dr. RL directly 
contradicts all of the appellant's assertions, and there is no 
reasonable possibility of substantiating the claim in light of 
her opinions.

The articles and excerpts of medical books, including the Merck 
Manual, do not directly contradict the appellant, but they also 
do not support her allegations.  The appellant argues that having 
pulmonary tuberculosis weakened the Veteran and made him more 
susceptible to developing and succumbing to pneumonia, the listed 
cause of death.  However, the submitted articles refer to the 
role of active tuberculosis in the development of additional 
serious infections.  None of the articles or excerpts address any 
possible role of inactive disease, as in the Veteran's case.  As 
they consider a set of circumstances shown by competent medical 
evidence to be inapplicable, the articles and excerpts are 
inapplicable and not probative, and cannot be considered 
material.  They do not raise any reasonable possibility of 
substantiating the claim.

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and reopening of a previously denied 
claim of service connection for the cause of the Veteran's death 
is not warranted.

III.  38 U.S.C.A. § 1318

If a Veteran's death is not determined to be service connected, a 
surviving spouse may still be entitled to DIC benefits.  Under 
38 U.S.C.A. § 1318(a) benefits may be payable to the surviving 
spouse of a deceased Veteran in the same manner as if the death 
were service connected.  A deceased Veteran for purposes of this 
provision is a Veteran who dies not as the result of his or her 
own willful misconduct and who either was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service connected disability rated totally disabling if the 
disability was (1) continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; or (2) 
the disability was continuously rated totally disabling for at 
least 5 years immediately preceding death, from the date of 
discharge or other release from active duty; or (3) the Veteran 
was a former prisoner of war (POW) who died after September 30, 
1999, and the disability was continuously rated totally disabling 
for a period of not less than one year immediately preceding 
death.  38 U.S.C.A. § 1318 (a), (b); 38 C.F.R. § 3.22.  The total 
rating may be schedular or based on unemployability.  38 C.F.R. 
§ 3.22.

There is no evidence or allegation that the Veteran was a POW, 
and hence that provision of the law is not applicable.

The Veteran was rated 100 percent disabled for service connected 
pulmonary tuberculosis effective the day following his separation 
from service, in August 1949.  That total rating continued until 
April 1955, when he was reduced to 50 percent.  A 30 percent 
evaluation was assigned in April 1959.  The reductions were 
required by the rating schedule after the tuberculosis became 
inactive.

A 100 percent evaluation was resumed in December 1990, when the 
tuberculosis again became active.  Reduction was again phased in, 
in accordance with the rating schedule, when the disease went 
inactive.  A 50 percent evaluation was assigned from October 
1999, and a 30 percent evaluation was scheduled to begin in 
October 2003.

The Veteran died in January 2002, while his service connected 
pulmonary tuberculosis was rated 50 percent disabling.  He was 
not, therefore, rated totally disabled at the time of his death, 
nor does the evidence of record show that a total disability 
evaluation should have been assigned.  There was no active 
pulmonary tuberculosis shown in the medical evidence, and no 
doctor has opined that the disease was in fact active.  Even if 
it were reactivated, a total rating would not have been in 
effect, nor would the Veteran have been entitled to receive a 
total rating, for the 10 years prior to his death; there would 
have been a break in the total rating after the disease became 
inactive in 1994.

While the Veteran was rated 100 percent disabled for a period of 
at least five years from the date of his separation from active 
duty, that period did not immediately precede his death.  
38 C.F.R. § 3.22.

The preponderance of the evidence is against the claim; there is 
no doubt to resolve; and entitlement to DIC benefits under 
38 U.S.C.A. § 1318 is not warranted.


ORDER

New and material evidence not having been received, reopening of 
a claim of service connection for the cause of the Veteran's 
death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


